Case 1:20-cv-03747-NRN Document 103-1 Filed 05/21/21 USDC Colorado Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-3747-NRN

  KEVIN O’ROURKE, et al.,

  Plaintiffs, on their own behalf and of a class of
  similarly situated persons,

  v.

  DOMINION VOTING SYSTEMS INC., et al.,

  Defendants.



   DEFENDANT FACEBOOK, INC.’S MEMORANDUM IN SUPPORT OF ITS MOTION
                            FOR SANCTIONS
Case 1:20-cv-03747-NRN Document 103-1 Filed 05/21/21 USDC Colorado Page 2 of 17




  I.     Introduction

         Plaintiffs’ counsel filed a legally and factually baseless lawsuit in Colorado—a jurisdiction

  with no relationship to Plaintiffs’ claims—after state and federal courts in many other fora had

  summarily rejected identical suits. Plaintiffs’ counsel improperly sought $160 billion in so-called

  nominal damages from Defendants and to undo the results of the 2020 election well after the results

  had been certified. Despite precedent foreclosing such a suit, Plaintiffs’ counsel sought to

  vindicate an alleged injury to all 160 million registered voters in the nation—an “assembly of the

  people”—solely based on incredible allegations about a vast national conspiracy to dilute all votes

  cast. And Plaintiffs’ counsel continued to press this frivolous suit even after the lawyer from

  whom they copied many of these allegations conceded that no reasonable person would believe

  the facts they pasted into their pleadings were truly statements of fact.

         Along the way, Plaintiffs’ counsel filed multiple pleadings that failed to comply with local

  and federal rules. Their overlong filings pasted in lengthy quotes from cases irrelevant to

  Plaintiffs’ claims or Defendants’ arguments, while willfully choosing to ignore the controlling

  precedents that made the suit untenable. Plaintiffs’ counsel also disregarded their duty of candor

  to the court on multiple occasions by acting as though rejected suits from which they copied their

  allegations were still live. And even now, Plaintiffs’ counsel continue to exhort the public to

  donate money to this meritless litigation, represent that “thousands” have donated funds to them

  to file copycat suits across the nation in a blatant abuse of judicial process, and misrepresent in

  deceptive solicitations to current and prospective clients that this action could result in an award

  of billions of dollars (and $1,000 to each plaintiff) in nominal damages.

         This Court should use the tools available to it to deter Plaintiffs’ counsel from this abusive


                                                    1
Case 1:20-cv-03747-NRN Document 103-1 Filed 05/21/21 USDC Colorado Page 3 of 17




  conduct. Whether under Federal Rule of Civil Procedure 11, 28 U.S.C. § 1927, or the Court’s

  inherent authority, sanctions for attorney’s fees, costs, and expenses are appropriate to discourage

  Plaintiffs’ counsel from engaging in further abuse of the judicial system, and to compensate

  Defendants for having to incur the cost of litigating such a frivolous suit.1

  II.    Background

         Plaintiffs’ counsel filed this suit on December 22, 2020, more than a month after the

  election, and served Facebook on January 5, 2021. Dkt. 1. Before filing a motion to dismiss,

  Facebook sent a letter to Plaintiffs’ counsel alerting them to the fact that their complaint violated

  Rule 11 and requesting its withdrawal. See Lipshutz Decl., Exh. 1 (Ltr. from J. Lipshutz to G.

  Fielder and E. Walker (Feb. 11, 2021)). Plaintiffs’ counsel did not withdraw their complaint.

  Facebook thus was forced to file its motion to dismiss on February 16, reiterating that Plaintiffs

  did not have Article III standing to bring the claims, there was no personal jurisdiction over

  Facebook on the election-related claims, and Facebook was not a state actor, among other fatal

  issues. Dkt. 23.

         Plaintiffs responded with a 25-page opposition (Dkt. 40)—ten pages over the limit

  prescribed in this Court’s practice standards. Practice Stds. for Civil Cases, § E.2. Then, before

  Facebook filed its reply on its motion to dismiss, Plaintiffs filed a motion for leave to amend with

  a proposed Amended Complaint ballooning to 900 paragraphs across 115 pages and adding 152



  1
    Facebook continues to maintain that this Court does not have personal jurisdiction over it based
  on Plaintiffs’ claims, but that fact does not prevent this Court from awarding sanctions against
  Plaintiffs’ counsel to Facebook for being forced to defend against a frivolous suit. See, e.g.,
  Mareno v. Rowe, 910 F.2d 1043, 1046–47 (2d Cir. 1990); see also VSA v. Von Weise Gear Co.,
  769 F. Supp. 1080, 1085–86 (E.D. Mo. 1991) (no waiver of personal jurisdiction defense where
  defendant seeks sanctions after dismissal).
                                                    2
Case 1:20-cv-03747-NRN Document 103-1 Filed 05/21/21 USDC Colorado Page 4 of 17




  plaintiffs (compared to 84 pages and 409-plus paragraphs in the original complaint), two vacuous

  racketeering counts, constitutional challenges to four state statutes, and the Attorneys General of

  Michigan, Wisconsin, Pennsylvania, and Georgia as Defendants. Dkt. 48-1.

         In the week before the hearing on both motions, Plaintiffs’ counsel dropped all of the state

  Defendants, including the Attorneys General, and withdrew the constitutional challenges to state

  statutes they had just moved to add. See Dkts. 82-87, 89. On April 23, Plaintiffs’ counsel also

  sent an email providing “notice that Plaintiffs will be filing a motion to join approximately 350

  new plaintiffs to the current list of Plaintiffs.” See Lipshutz Decl., Exh. 2 (Email from E. Walker

  to R. Bergsieker et al. (Apr. 23, 2021)). Facebook responded that it would oppose any such motion.

  The night before the hearing, without meeting and conferring with Defendants, Plaintiffs’ counsel

  further filed a motion requesting that the Court take judicial notice of 38 lawsuits and 26 other

  varied documents. Dkt. 90.

  III.   This Court Should Issue Rule 11 Sanctions Against Plaintiffs’ Counsel.

         Rule 11(b) of the Federal Rules of Civil Procedure “‘imposes . . . an affirmative duty to

  conduct a reasonable inquiry into the facts and the law before filing.’” Collins v. Daniels, 916

  F.3d 1302, 1320 (10th Cir. 2019) (quoting Bus. Guides, Inc. v. Chromatic Commc’ns Enters., Inc.,

  498 U.S. 533, 551 (1991) (alteration in original)). When submitting a pleading, counsel certifies

  that “the claims, defenses, and other legal contentions are warranted by existing law or by a

  nonfrivolous argument for extending, modifying, or reversing existing law or for establishing new

  law.” Fed. R. Civ. P. 11(b)(2). Sanctions are therefore appropriate “against attorneys who filed

  signed pleadings, motions or other papers in district court which are not well grounded in fact, are

  not warranted by existing law or a good faith argument for its extension, or are filed for an


                                                   3
Case 1:20-cv-03747-NRN Document 103-1 Filed 05/21/21 USDC Colorado Page 5 of 17




  improper purpose.” Adamson v. Bowen, 855 F.2d 668, 672 (10th Cir. 1988).

         When reviewing a motion for sanctions, courts “employ an objective standard intended to

  eliminate any empty-head pure-heart justification for patently frivolous arguments.” Collins, 916

  F.3d at 1321 (quotations omitted). The Court considers “the current state of the law or the parties’

  and attorneys’ behavior and motives within the context of the entire litigation, as well as a

  conclusion on the ultimate questions whether the pleading violated Rule 11.” Adamson, 855 F.2d

  at 672. Failure to comply with Rule 11(b) can lead to sanctions that “suffice[] to deter repetition

  of the conduct or comparable conduct by others similarly situated.” Fed. R. Civ. P. 11(c)(4). These

  sanctions may include “an order directing payment to the movant of part or all of the reasonable

  attorney’s fees and other expenses directly resulting from the violation.” Id.

         As Facebook detailed in its accompanying motion, first served on Plaintiffs’ counsel on

  April 5, 2021, see Lipshutz Decl., Exh. 3 (E-mail from R. Bergsieker to G. Fielder and E. Walker

  (April 5, 2021)), sanctions under Rule 11 are justified on three grounds, any one of which alone

  would be more than sufficient. First, Plaintiffs’ pleadings make frivolous claims that have no

  basis in law or fact as demonstrated by Plaintiffs’ counsel failure to conduct any reasonable

  investigation into either. Second, this suit is merely a copycat of other actions brought in many

  other fora, each of which has been dismissed or summarily rejected. Third, Plaintiffs have violated

  their duty of candor both to this Court and the other parties in this case by presenting discredited

  allegations of fact and law and asking the Court to take notice of them. Sanctions are more than

  warranted for all three reasons.2


  2
    The Court may consider this sanctions request, even after having dismissed the complaint.
  See, e.g., Consumer Crusade, Inc. v. Pub. Tel. Corp. of Am., 2006 WL 2434081, at *4 (D. Colo.
  Aug. 21, 2006) (“Accordingly, the Court finds that, so long as the Defendants complied with the
                                                   4
Case 1:20-cv-03747-NRN Document 103-1 Filed 05/21/21 USDC Colorado Page 6 of 17




          A.      Plaintiffs’ Claims Were Frivolous From The Outset.

          This “fatally flawed case” was riddled with factual and legal issues that any reasonable

  investigation by Plaintiffs’ counsel would have uncovered before it was filed. Dkt. 92 at 24.

          Plaintiffs’ counsel “never demonstrated a judicially cognizable interest or injury sufficient

  to grant them standing to sue” from the outset. Id. at 8. Time and again, Plaintiffs’ counsel in fact

  refused to even attempt to distinguish the binding Article III standing cases that Facebook (and

  other Defendants) cited in letters to counsel, motions to dismiss, or other briefs. See, e.g., Lipshutz

  Decl., Exh. 4 (Hr’g. Tr. at 51:1-6) (“Why didn’t you cite a single case of the dozens that have been

  issued by Federal District Courts across the country dismissing the claims exactly like yours on

  the basis of standing. You didn’t mention any of them in either your motion to amend or your

  oppositions to the motions to dismiss. Why not?”). When this Court directly asked Plaintiffs’

  counsel for their “best case” supporting their ability to file this action, Plaintiffs’ counsel identified

  Anderson v. Celebreze, 560 U.S. 780 (1983), a case that “says nothing about standing.” Dkt. 92

  at 26-27.

          The most cursory search of Article III standing caselaw would have alerted Plaintiffs’

  counsel to the fact that bringing a suit to vindicate an “injury” purportedly suffered by all 160

  million registered voters was foreclosed. Id. at 11 (“It should be no surprise to Plaintiffs or their

  counsel that their generalized grievances about their votes being diluted or other votes being

  improperly counted would be insufficient to grant them the standing required under Article III of




  procedural requirements of Rule 11(c)(1)(A), and so long as the Plaintiff's Complaint was
  pending at the time the Defendants served their motion on the Plaintiff, the fact that the motion
  was not actually filed until after dismissal of the action does not strip the Court of jurisdiction to
  hear the motion.”).
                                                      5
Case 1:20-cv-03747-NRN Document 103-1 Filed 05/21/21 USDC Colorado Page 7 of 17




  the Constitution.”). As this Court held in dismissing Plaintiffs’ suit, the Supreme Court in Lance

  v. Coffman, 549 U.S. 437 (2007) more than a decade ago squarely barred standing “where voters

  allege only that the law . . . has not been followed.” Dkt. 92 at 10; see also Lance, 549 U.S. at 439

  (Supreme Court “has consistently held that a plaintiff raising only a generally available grievance

  about government - claiming only harms to his and every citizen's interest in proper application of

  the Constitution and laws . . . - does not state an Article III case or controversy.”).

           The fact that “Plaintiffs’ standing arguments ignored controlling precedent” is grounds

  alone to impose Rule 11 sanctions. See, e.g., Collins, 916 F.3d at 1321. But sanctions are further

  compelled here by the fact that Plaintiffs’ counsel ignored this binding precedent even after they

  had been alerted to it by Defendants and did not even try to distinguish themselves from it in good

  faith.   Id. (affirming sanctions even where plaintiffs’ counsel “unreasonably attempted to

  distinguish themselves from” plaintiffs who were denied standing in prior cases) (emphasis

  added); see also Roth v. Green, 466 F.3d 1179, 1188–90 (10th Cir. 2006) (affirming district court’s

  finding that plaintiffs' attorney violated Rule 11 because there were “a host of legal impediments

  to [plaintiffs] prevailing on their claims,” including that “the majority of the defendants had, at

  best, only tangential relationships to” plaintiffs’ claims and plaintiffs’ counsel ignored controlling

  precedent).

           Plaintiffs’ counsel also conducted no reasonable inquiry to support any subsequent

  pleading they filed. Plaintiffs’ motion for judicial notice is just one example.3 Federal Rule of


  3
     Apart from the motion’s complete lack of merit, Plaintiffs filed it the night before the hearing
  on the motions to dismiss and motion for leave to amend without complying with this Court’s meet
  and confer requirement. See Lipshutz Decl., Exh. 4 (Hr’g. Tr. at 44:15-18) (“Okay. Let’s hear
  from Plaintiffs on the issue of – first this motion to take judicial notice, which does seem like sand
  bagging in the worst way the day before”).
                                                     6
Case 1:20-cv-03747-NRN Document 103-1 Filed 05/21/21 USDC Colorado Page 8 of 17




  Evidence 201(b) provides that a “court may judicially notice a fact that is not subject to reasonable

  dispute because it (1) is generally known within the trial court’s territorial jurisdiction; or (2) can

  be accurately and readily determined from sources whose accuracy cannot reasonably be

  questioned.” Id. (emphasis added). Judicial notice is generally limited to “commonplace matters

  like the timing of a sunrise, geographical boundaries, or matters of political history.” Simon v.

  Taylor, 794 F. App’x 703, 720 (10th Cir. 2019); see, e.g., Zeier v. G.F. Investment Servs., LLC,

  2019 WL 1244968, at *3 n.2 (D. Colo. Feb. 28, 2019) (taking “judicial notice of the fact that Palm

  Beach and Fort Lauderdale are in” certain counties). But Plaintiffs’ counsel filed a motion asking

  this Court to take judicial notice of 38 lawsuits, most of which have been dismissed or rejected

  (which Plaintiffs’ counsel did not disclose in the motion), and 26 other sources, including links to

  the website of Mike Lindell, the founder of MyPillow, and a self-published book entitled The Deep

  Rig, How Election Fraud Cost Donald J. Trump the White House, By a Man Who did not Vote for

  Him.    The matters which Plaintiffs’ counsel sought to take judicial notice were far from

  indisputable and a plainly inappropriate use of Fed. R. Evid. 201(b).

         This same lack of diligence by Plaintiffs’ counsel infected every issue litigated in this case.

  The list is seemingly endless—for example, Plaintiffs filed a sworn affidavit for named Plaintiff

  Kevin O’Rourke which stated that Mr. O’Rourke had not voted in the last two presidential

  elections. Dkt.1, Ex. 1. Yet it was not until the April 27 hearing (in response to a direct question

  from the Court about the viability of their claims given this fact) that Plaintiffs’ counsel announced

  their purported knowledge that Mr. O’Rourke had voted in the 2020 election after all, with

  Plaintiffs’ counsel subsequently filing a motion to correct the record with an updated affidavit




                                                    7
Case 1:20-cv-03747-NRN Document 103-1 Filed 05/21/21 USDC Colorado Page 9 of 17




  (again without meeting and conferring with Defendants). See Lipshutz Decl., Exh. 4 (Hrg. Tr. at

  64:6-9); Dkt 93.

         In the words of this Court, Plaintiffs’ counsel’s entire approach to this suit has been to

  haphazardly “disregard what all the courts said, disregard what all the Secretaries of State [said],

  and . . . file another lawsuit trying to challenge all of this and dump in as many conspiracy theories

  as possible.” Lipshutz Decl., Exh. 4 (Hr’g. Tr. at 60:11-14). Such conduct falls far short of the

  standards imposed on counsel by Rule 11. Sanctions should issue.

         B.      Plaintiffs’ Claims Were Mere Copycats Of Already Rejected Lawsuits.

         This case is a mere redux of numerous lawsuits that have been filed and rejected elsewhere.

  By refiling in Colorado, Plaintiffs’ counsel wasted the resources of this Court and Defendants in

  seeking to rehash already resolved claims and circumvent settled judicial resolutions from the

  many other fora with actual ties to their underlying election-related allegations.

         As the Court observed in its order of dismissal, “[i]n contrast to the veritable tsunami of

  decisions finding no Article III standing in near identical cases to the instant suit, Plaintiffs’

  arguments to Defendants’ Motions to Dismiss are cursory and neither cite nor distinguish any of

  the cases that have found a lack of standing among voter plaintiffs making challenges to the 2020

  election.” Dkt. 92 at 17. This Court ran through these “nearly uniform” decisions in federal courts

  across the country “finding the types of election-related harms of which the Plaintiffs complain

  insufficient to confer standing.” Id. at 16. Yet the Plaintiffs only “tangentially relevant citation”

  to justify bringing yet another suit in a state far removed from these allegations “is to a dissenting

  opinion by Justice Thomas in a denial of certiorari,” id. at 18, which “said nothing about the

  standing of registered voters to challenge a state’s use of specific election technology, or standing


                                                    8
Case 1:20-cv-03747-NRN Document 103-1 Filed 05/21/21 USDC Colorado Page 10 of 17




  to challenge a social network’s editorial policies . . . or standing to dispute a non-profit’s donations

  to municipalities for election-related purposes.” Id.

          Plaintiffs’ counsel knew that numerous courts sitting in the states related to their claims

  had already rejected them—as evidenced by their citation to many of these suits. See, e.g., Dkt. 1

  ¶¶ 200-201, 219-232, 282-287. But Plaintiffs’ counsel chose to file another suit on the same

  allegations in Colorado, a state with no ties whatsoever to the underlying claims, to relitigate these

  stale issues again. See, e.g., Dkt. 23 at 3-4; Dkt. 56 at 2-4 (no personal jurisdiction over Facebook).

  Courts routinely award sanctions against counsel who improperly attempt to game the judicial

  system and improperly forum shop in this manner. In re Blagg, 43 F. App’x 266, 267 (10th Cir.

  2002) (affirming sanctions against counsel for filing suit in incorrect venue); Methode Elecs., Inc.

  v. Adam Techs., Inc., 371 F.3d 923, 928 (7th Cir. 2004) (affirming sanctions against plaintiffs’

  counsel for improper forum-shopping); Pentagen Techs. Int’l Ltd. v. United States, 172 F. Supp.

  2d 464, 473–74 (S.D.N.Y. 2001) (imposing sanctions for filing serial lawsuits in both state and

  federal courts in effort “to evade previous rulings” and resulting in “needless occupation of judicial

  resources”), aff’d, 63 F. App’x 548 (2d Cir. 2003); John Akridge Co. v. Travelers Cos., 944 F.

  Supp. 33, 34 (D.D.C. 1996) (sanctions imposed for “blatant forum-shopping” evidenced by

  counsel’s decision to re-file case in state court “with the specific intent of circumventing [federal

  court’s] dismissal of . . . earlier suit”), aff’d, 1997 WL 411654 (D.C. Cir. June 30, 1997).

          C.      Plaintiffs’ Counsel Has Violated The Duty of Candor On Multiple Occasions.

         Plaintiffs have violated their duty of candor both to this Court and to the parties on multiple

  occasions by parroting allegations from rejected suits without disclosing that those suits had been

  summarily rejected.     For example, Plaintiffs regurgitate allegations from lawsuits filed in


                                                     9
Case 1:20-cv-03747-NRN Document 103-1 Filed 05/21/21 USDC Colorado Page 11 of 17




  Wisconsin and Pennsylvania, presenting them as if they were true. Mot. at 3-4. And despite being

  made aware of this when Facebook filed its motion to dismiss, Plaintiffs still later filed a legally

  improper motion for judicial notice, requesting this Court recognize facts from these suits as true

  without even noting that these federal cases had already been summarily rejected from the Supreme

  Court on down. Dkt. 90.

         Counsel “owes complete candor and primary loyalty to the court before which he

  practices.” Wallic v. Owens-Corning Fiberglass Corp., 40 F. Supp. 1185, 1190 (D. Colo. 1999).

  Plaintiffs’ attempts to pass rejected allegations as established facts fall short of that duty, as did

  their citation to a single opinion of one Justice of the Supreme Court with no notation that the

  opinion was not actually for the entire court. See, e.g., Blagg, 43 F. App’x at 267 (affirming

  sanctions for counsel’s “misrepresent[ation of] the state of the law by quoting a superseded

  comment based upon a repealed statute”). This Court in Cope v. Auto-Owners Insurance Co., for

  example, imposed monetary sanctions under Rule 11 where plaintiff’s counsel misrepresented to

  the Court the parties’ efforts to meet and confer and made “false representations in a joint status

  report.” 2020 WL 1511096, at *2-3 (D. Colo. Mar. 30, 2020). As the Court observed, “[t]he duty

  of candor established under Rule 11 exposes counsel to sanctions for arguing a false position or

  continuing to advocate a position after learning that it ceases to have merit or is no longer tenable.”

  Id. at *2; cf. King v. Fleming, 899 F. 3d 1140, 1148-49 (10th Cir. 2018) (affirming Rule 11

  sanctions where plaintiff filed a falsified email with the Court while representing it as true).

         Here, Plaintiffs’ counsel have repeatedly, despite actual knowledge as to the falsity of their

  representations, presented discredited allegations as facts and asserted the same arguments they

  knew to have been rejected elsewhere. Such misrepresentations merit sanction under Rule 11.


                                                    10
Case 1:20-cv-03747-NRN Document 103-1 Filed 05/21/21 USDC Colorado Page 12 of 17




  IV.    The Court Should Issue Sanctions Under 28 U.S.C. § 1927.

         28 U.S.C. § 1927 provides that “[a]ny attorney . . . who so multiplies the proceedings in

  any cases unreasonably and vexatiously may be required by the court to satisfy personally the

  excess costs, expenses, and attorneys’ fees reasonably incurred because of such conduct.” While

  sanctions under § 1927 apply only “to the multiplication of proceedings and not the initiation of

  proceedings,” Steinert v. Winn Grp., Inc., 440 F.3d 1214, 1224 (10th Cir. 2006), such sanctions

  are appropriate for attorneys’ fees, expenses, and costs when an attorney refuses to dismiss a

  meritless complaint after service of a defendant’s motion to dismiss, Roth v. Spruell, 388 F. App’x

  830, 836 (10th Cir. 2010). “Vexatious” in the § 1927 context means “without reasonable or

  probable cause or excuse; harassing; annoying.” United States v. Lain, 640 F.3d 1134, 1137 (10th

  Cir. 2011) (quoting Black’s Law Dictionary 1596 (8th ed. 2004)).

         Plaintiffs’ counsel’s meritless pursuit of this litigation after Facebook filed its motion to

  dismiss, including their motions for leave to amend and judicial notice, unnecessarily multiplied

  these proceedings to the detriment of Facebook. As discussed above, Plaintiffs were on notice of

  the fundamental defects in their Article III standing arguments. Rather than dismissing the suit,

  Plaintiffs doubled down in their proposed Amended Complaint, adding “152 individual plaintiffs”

  and growing the complaint to “882 paragraphs and 115 pages.” Dkt. 92 at 21. Despite these

  substantial additions, this Court found that the “proposed Amended Complaint fare[d] no better

  than the original,” id. at 24, alleging the same “supposed injuries [that] relate to Plaintiffs’ votes

  and the alleged dilution thereof.” Id. at 23. At no point did Plaintiffs’ counsel ever even attempt

  to address the fatal flaw that doomed this suit from the outset.




                                                   11
Case 1:20-cv-03747-NRN Document 103-1 Filed 05/21/21 USDC Colorado Page 13 of 17




         As a result, Plaintiffs’ counsel unnecessarily consumed the parties’ resources relitigating

  open-and-shut issues, see Dkt. 92 at 24, which merit sanction under 28 U.S.C. § 1927. Med.

  Supply Chain, Inc. v. Neoforma, Inc., 419 F. Supp. 2d 1316, 1333 (D. Kan. 2006) (imposing

  sanctions under § 1927 for “plaintiff’s insistence on re-litigating claims to “unreasonably and

  vexatiously” multiply proceedings). Plaintiffs’ counsel’s conduct is the prototypical improper and

  harassing behavior for which § 1927 is designed to respond. The election is over. A “veritable

  tsunami” of courts have explained there is no viable relief in relation to the election that a court

  can now issue. Plaintiffs’ counsel cannot continue to turn a blind eye to this reality and foist the

  costs for their willful blindness onto other parties like Facebook that are forced to defend against

  such frivolous litigation.

  V.     The Court Should Exercise Its Inherent Power to Issue Sanctions.

         Federal courts maintain the inherent power to “fashion an appropriate sanction for conduct

  which abuses the judicial process.” Chambers v. NASCO, Inc., 501 U.S. 32, 44–45 (1991). These

  sanctions may include an “assessment of attorney’s fees” such as an order “instructing a party that

  has acted in bad faith to reimburse legal fees and costs incurred by the other side.” Goodyear Tire

  & Rubber Co. v. Haeger, 137 S.Ct. 1178, 1186 (2017). Such sanctions can reach conduct by a

  losing party that acted in “bad faith, vexatiously, wantonly, or for oppressive reasons,” including

  but not limited to “where the action [itself] is filed in bad faith.” Roadway Exp., Inc. v. Piper, 447

  U.S. 752, 766 (1980). “One type of bad faith conduct that is often deserving of sanction is a party's

  decision to prosecute a knowingly frivolous claim.” Int’l Techs. Mktg., Inc. v. Verint Sys., Ltd.,

  991 F.3d 361, 368 (2d Cir. 2021).




                                                   12
Case 1:20-cv-03747-NRN Document 103-1 Filed 05/21/21 USDC Colorado Page 14 of 17




         A reasonable “assessment of attorney’s fees” on Plaintiffs’ counsel is appropriate here to

  reimburse Facebook for its financial outlays as a result of this bad faith suit. Numerous courts,

  including the Supreme Court, had rejected identical claims on a multitude of grounds before this

  matter was ever filed and certainly by the time Plaintiffs forced onto Facebook the cost of filing

  multiple briefs. See Dkt. 23 at 1 (citing cases). Those prior courts had jurisdiction and proper

  venue over Plaintiffs’ claim arising from election conduct occurring wholly outside of Colorado.

  And Facebook brought these facts to the attention of Plaintiffs’ counsel in multiple letters and

  briefs. See Lipshutz Decl., Exh. 1.; Dkt. 23; Dkt. 56; Dkt 63. Yet not once did Plaintiffs’ counsel

  respond substantively. Instead, Plaintiffs’ counsel continued to file frivolous pleadings that did

  not comply with either the local or federal rules, copying and pasting from one motion to another

  without ever engaging the issues specific to each Defendant or fatal to their suit. See, e.g., Primus

  Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 648 (9th Cir. 1997) (“a finding of bad faith is

  warranted” where an attorney “knowingly or recklessly raises a frivolous argument, or argues a

  meritorious claim for the purpose of harassing an opponent”).

         Another court already referred counsel for potential discipline based on such “bad faith”

  filing of a copycat suit after the election had ended when it was obvious the relief sought could not

  be secured. Wisconsin Voters Alliance v. Pence, 2021 WL 686359, at *2 (D.D.C. Feb. 19, 2021).

  Sanctions to cover the costs of frivolous actions are necessary to protect Facebook from a

  multiplicity of such stale suits in every jurisdiction, if attorneys like Plaintiffs’ counsel will

  continue to insist on bringing these same claims “lack[ing] any legal or factual basis” and “so

  completely without merit as to require the conclusion that [the suit] must have been undertaken

  for some improper purpose.” Int’l Tech., 991 F.3d at 368.


                                                   13
Case 1:20-cv-03747-NRN Document 103-1 Filed 05/21/21 USDC Colorado Page 15 of 17




         Indeed, Plaintiffs’ counsel has solicited what they describe as “thousands” of donations in

  support of this frivolous suit and other copycat suits they intend to file across the nation. See, e.g.,

  Gary Fielder, How to support the cost of litigation for Dominion Class Action Civil Rights Lawsuit,

  YouTube (Feb. 10, 2021), https://www.youtube.com/watch?v=8ZeBegD4k3w; Gary Fielder,

  Gary Fielder’s Update on Dominion Lawsuit as of April 15th, 2021, YouTube (Apr. 28, 2021),

  https://www.youtube.com/watch?v=hsq7s1IQkvw. Even now, after this Court has laid bare the

  issues with this action, Plaintiffs’ counsel continue to solicit donations from prospective “clients”

  based prominently on assertions that this suit is potentially worth $160 billion in nominal damages.

  See, e.g., Lipshutz Decl., Exh. 5 (Dominion Class Action: Breaking: Daily Truth Report,

  https://dominionclassaction.com/in-the-news/f/breaking-daily-truth-report) (Feb. 23, 2021) (last

  visited May 12, 2021) (blog post featured on the “In the News” section of Plaintiffs’ counsel’s

  website, linking to an article making this frivolous claim)); Alert: $160 Billion Class Action

  Lawsuit Against Dominion and Mark Zuckerberg. They Are Done!, 2020 Conservative,

  https://2020conservative.com/alert-160-billion-class-action-lawsuit-against-dominion-and-mark-

  zuckerberg-they-are-done. These fundraising efforts have led to Plaintiffs’ counsels’ ban from

  several financial services websites.      See Lipshutz Decl., Exh. 6 (Dominion Class Action,

  Contribute Financially To Dominion Class Action, https://dominionclassaction.com/contribute

  (last visited May 10, 2021)) (stating Plaintiffs’ counsel has been “banned by CashApp” but “don’t

  like big Tech anyways”).

         Plaintiffs’ counsel did not have a proper purpose to pursue litigation in Colorado on

  frivolous and stale election claims, nor for their subsequent efforts to prolong such litigation, nor

  for their efforts to obtain funding for the litigation through misrepresentations to the public about


                                                    14
Case 1:20-cv-03747-NRN Document 103-1 Filed 05/21/21 USDC Colorado Page 16 of 17




  the nature of potential nominal damages. Cf. Mondragon v. Nosrak LLC, 2020 WL 2395641, at

  *12 (D. Colo. May 11, 2020) (“Courts have the inherent power to impose a variety of sanctions

  on both litigants and attorneys in order to regulate their docket, promote judicial efficiency, and

  deter frivolous filings.”) (quoting Clark v. CIR, 774 F.2d 1447, 1447 (10th Cir. 1984)). This Court

  need not allow Plaintiffs’ counsel’s pattern of impropriety to go on without end and without any

  compensation to those like Defendants who were dragged into an improper forum to defend against

  unfounded claims. At the very least, Plaintiffs’ counsel should be prepared to compensate

  Defendants for the financial impact of this bad faith conduct.

  VI.    Conclusion

         The Court should impose sanctions on Plaintiffs’ counsel under Rule 11, 28 U.S.C. § 1927,

  or its inherent authority for the reasons explained above and in Facebook’s accompanying motion.

  Facebook also respectfully requests reasonable expenses, including attorneys’ fees, incurred in

  filing this Motion pursuant to Rule 11(c)(2) of the Federal Rules of Civil Procedure.4




  4
    Facebook will submit a separate application setting forth details on the requested attorneys’
  fees and costs if directed by the Court.
                                                  15
Case 1:20-cv-03747-NRN Document 103-1 Filed 05/21/21 USDC Colorado Page 17 of 17




  Dated: May 21, 2021
                                     Respectfully submitted,



                                     /s/ Joshua S. Lipshutz

                                     Joshua S. Lipshutz
                                     GIBSON DUNN & CRUTCHER LLP
                                     1050 Connecticut Avenue, NW
                                     Washington, DC 20036
                                     Telephone:    202.955.8217
                                     Facsimile:    202.530.9614
                                     Email:        jlipshutz@gibsondunn.com

                                     Ryan T. Bergsieker
                                     Natalie J. Hausknecht
                                     GIBSON, DUNN & CRUTCHER LLP
                                     1801 California Street, Suite 4200
                                     Denver, CO 80202-2642
                                     Telephone:     303.298.5700
                                     Facsimile:     303.298.5907
                                     Email:         rbergsieker@gibsondunn.com
                                                    nhausknecht@gibsondunn.com

                                     Craig B. Streit
                                     GIBSON, DUNN & CRUTCHER LLP
                                     555 Mission Street, Suite 3000
                                     San Francisco, CA 94105
                                     Telephone: 415.393.8225
                                     Facsimile:      415.374.8487
                                     Email:          cstreit@gibsondunn.com

                                     Attorneys for Facebook, Inc.




                                       16
